Exhibit 10.1

LIMITED WAIVER

Reference is made to the Settlement Agreement (the “Settlement Agreement”),
dated as of April 24, 2012, by and among InfuSystem Holdings, Inc. (the
“Company”), the investors who were signatories thereto (the “Investors”), David
Dreyer and Wayne Yetter (each as Company Nominees; here, the “Unaffiliated
Directors”), the directors who resigned from the Company’s board of directors
(the “Board”) on April 24, 2012, and the directors who were appointed to the
Board on April 24, 2012.

The Board proposes to waive Section 2.2 of the Settlement Agreement for Meson
Capital Partners LP, Meson Capital Partners LLC and Ryan J. Morris, each an
Investor or affiliate of an Investor under the Settlement Agreement. Section 3.8
of the Settlement Agreement provides that any waiver of the Settlement Agreement
on behalf of the Company requires the approval of a majority of the Unaffiliated
Directors then serving on the Board.

The Unaffiliated Directors hereby waive Section 2.2 of the Settlement Agreement
for Meson Capital Partners LP, Meson Capital Partners LLC and Ryan J. Morris.
This waiver shall be limited and shall not be deemed a waiver or amendment of
any other provision of the Settlement Agreement.

Effective February 9, 2013

 

THE UNAFFILIATED DIRECTORS /s/ David Dreyer David Dreyer /s/ Wayne Yetter Wayne
Yetter